Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s response filed 1/12/22. Amended Claims 1-7, 9-10, 12 are pending. 
Regarding the prior drawing objections, the cancellation of Claim 11 renders this moot. 

Response to Arguments
Regarding the prior art rejection under 102(a)(1) by Roettger, applicant has argued “Roettger is designed to be reversible without disassembling the actuator such that the actuator can be in a push or pull state. While the entire actuator is reversible, no means of removing a portion of the actuator for repair or maintenance is suggested or disclosed. Specifically, the stem cannot remain attached to equipment being actuated. Also, it does not appear that the bonnet is directly fastened to the equipment being actuated.” (p. 6) and “In the present instance, the functional language above adds a patentably distinct claim limitation distinguishing the present application from the cited art. The functional language is not merely descriptive, but a claim limitation for describing both the purpose and function of Applicant's claim elements” (p. 7). Applicant’s arguments have been fully considered but are not persuasive. Applicant’s argument of “no means of removing a portion of the actuator for repair or maintenance is suggested or disclosed” is not persuasive; see bolts 120 (or 20)/144/140, Figs. 3-4 for example. Applicant’s argument of “Specifically, the stem cannot remain attached to equipment being actuated.” is not persuasive; for example, removal of one of the four bolts 120 (or 20) or the bolts 144 would allow the stem to remain attached to equipment being actuated. Moreover this is not a current claim limitation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “no means of removing a portion of the actuator for repair or maintenance is suggested or disclosed. Specifically, the stem cannot remain attached to equipment being actuated”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant has presented apparatus claims for examination, not method claims. The claims are presented as apparatus claims so the final, finished product is under examination (MPEP 2114 II). Applicant’s argument “Also, it does not appear that the bonnet is directly fastened to the equipment being actuated” is not persuasive; for example see 138, Figs. 3-4.  Applicant has argued the language of “adapted to” should be further limiting over the prior art. As stated in the MPEP, “The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case” (MPEP 2111.04). As far as applicant has presented functional language, the limitations cited by applicant (ex. Claim 1 referring to “unsecured”, “unfastened” or “disassembled”) appear to refer to functional capabilities of the apparatus (MPEP 2114 and 2173.05(g)). These functional capabilities are met by the prior art of Roettger as shown in Figures 1-4, as Roettger is shown as capable of achieving these limitations. Note that Roettger discloses a number of fasteners 120 (or 20)/144/140 that allow for the “unsecured” / ”unfastened” / ”disassembly” of the actuator as claimed, where once the fasteners are removed the top plate, bonnet, and housing all can be unsecured from one another in accordance with the claims. Once again, the claims are presented as apparatus claims so the final, finished product is under examination (MPEP 2114 II). Examiner notes that a method claim would be present different subject material than is currently claimed. Applicant’s arguments are not persuasive and Roettger is held. 
Regarding the prior art rejection under 102(a)(1) by Rowe, applicant has argued “Rowe is a fire safe valve comprising a sleeve essential to its operation. As such, Applicant is distinguished in that the disclosed housing is reversible, whereas Rowe does not disclose or suggest such a feature, especially with the stem and/or bonnet attached to equipment.” (p. 6) and “In the present instance, the functional language above adds a patentably distinct claim limitation distinguishing the present application from the cited art. The functional language is not merely descriptive, but a claim limitation for describing both the purpose and function of Applicant's claim elements” (p. 7). Applicant’s arguments have been fully considered but are not persuasive. Applicant has argued the language of “adapted to” should be further limiting over the prior art. As stated in the MPEP, “The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case” (MPEP 2111.04). As far as applicant has presented functional language, the limitations cited by applicant (ex. Claim 1 referring to “unsecured”, “unfastened” or “disassembled”) appear to refer to functional capabilities of the apparatus (MPEP 2114 and 2173.05(g)). These functional capabilities are met by the prior art of Rowe as shown in Figures 1-3, as Rowe is shown as capable of achieving these limitations. Note that Rowe discloses a number of thread and fasteners (annotated below) that allow for the disassembly/unsecuring /unfastening of the actuator as claimed, where once the fasteners are removed the top plate, bonnet, and housing all can be unsecured from one another in accordance with the claims. 

    PNG
    media_image1.png
    173
    510
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    179
    479
    media_image2.png
    Greyscale

 Applicant’s argument of “As such, Applicant is distinguished in that the disclosed housing is reversible, whereas Rowe does not disclose or suggest such a feature, especially with the stem and/or bonnet attached to equipment.” is not persuasive as the top and bottom of housing 34 of Rowe are both shown with threads with no indication the threading is different (an explicit teaching could be provided by Jones - US 354982). Moreover this is not a current claim limitation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “disclosed housing is reversible, whereas Rowe does not disclose or suggest such a feature, especially with the stem and/or bonnet attached to equipment”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant has presented apparatus claims for examination, not method claims. Once again, the claims are presented as apparatus claims so the final, finished product is under examination (MPEP 2114 II). Examiner notes that a method claim would be present different subject material than is currently claimed. Applicant’s arguments are not persuasive and Rowe is held. 
Regarding the prior art rejection under 102(a)(1) by Akkerman, applicant has argued “Akkerman relates to an actuator which is rapidly disengageable from the actuated equipment. Applicant is distinguished in that the disclosed embodiments allow for servicing and repair without disengagement from the actuated equipment. In fact, it is desirable and possible with the present disclosure to not disengage from equipment prior to disassembly for repair or maintenance. Akkerman does not disclose or suggest such a feature.” (p. 6) and “In the present instance, the functional language above adds a patentably distinct claim limitation distinguishing the present application from the cited art. The functional language is not merely descriptive, but a claim limitation for describing both the purpose and function of Applicant's claim elements” (p. 7). Applicant’s arguments have been fully considered but are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Applicant is distinguished in that the disclosed embodiments allow for servicing and repair without disengagement from the actuated equipment. In fact, it is desirable and possible with the present disclosure to not disengage from equipment prior to disassembly for repair or maintenance”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant has presented apparatus claims for examination, not method claims. The claims are presented as apparatus claims so the final, finished product is under examination (MPEP 2114 II).  Additionally, applicant has argued the language of “adapted to” should be further limiting over the prior art. As stated in the MPEP, “The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case” (MPEP 2111.04). As far as applicant has presented functional language, the limitations cited by applicant (ex. Claim 1 referring to “unsecured”, “unfastened” or “disassembled”) appear to refer to functional capabilities of the apparatus (MPEP 2114 and 2173.05(g)). These functional capabilities are met by the prior art of Akkerman as shown in Figures 1-4, as Akkerman is shown as capable of achieving these limitations. Note that Akkerman discloses a number of threads that allow for the disassembly/unsecuring /unfastening of the actuator as claimed, where once the fasteners are removed the top plate, bonnet, and housing all can be unsecured from one another in accordance with the claims. Examiner notes that a method claim would be present different subject material than is currently claimed. Applicant’s arguments are not persuasive and Akkerman is held. 
Examiner notes that other prior art of record (ex. Hoang or McGee et al. or Shelton) appear to be applicable to the current claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-10, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “wherein the bonnet is directly secured to an actuated component”. This lacks written description in the original disclosure and is new matter (MPEP 2163). Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed. The specification never uses this phrase. The drawings do not show this. 
Claim 1 has been amended to recite “thereby allowing the actuated component and/or the linear actuator to be disassembled without detaching the linear actuator from the actuated component”. This lacks written description in the original disclosure and is new matter (MPEP 2163). Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed. The specification never uses this phrase. The drawings do not show this, there is no actuated component to be disassembled. 
Claim 12 has been amended to recite “the bonnet is directly securable to equipment comprising the actuated component”. This lacks written description in the original disclosure and is new matter (MPEP 2163). Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed. The specification never uses this phrase. The drawings do not show this.
Claim 12 has been amended to recite “thereby allowing the actuated component and/or the linear actuator to be disassembled without detaching the linear actuator from the actuated component”. This lacks written description in the original disclosure and is new matter (MPEP 2163). Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed. The specification never uses this phrase. The drawings do not show this, there is no actuated component to be disassembled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roettger et al. (US 4885981).
Regarding Claim 1,
A linear actuator comprising:
a) a housing (110, Figs. 3-4; also 10, Figs. 1-2) having a first end and a second end, wherein the first end and the second end are open, wherein the first end and the second end are transposable (Figs. 1-4);
b) a top plate (114, Fig. 4; 12, Fig. 2) securable to the housing at the first end; 
c) a bonnet (112, Fig. 4; 14, Fig. 2) securable to the housing at the second end, wherein the bonnet is directly secured to an actuated component (see 138, Figs. 3-4, ex. Col. 3, lines 43-47; Figs. 1-2, Col. 2, lines 61-63); 
d) a sealed cavity (Figs. 1-4) formed by the housing, the top plate, and the bonnet when the top plate and the bonnet are secured to the housing; 
e) a piston (122, Fig. 4; 22, Fig. 2) biased away from the bonnet; and
f) a stem (127, Fig. 4; 26, Fig. 2) secured to the piston, wherein the stem is axially actuated by motion of the piston, and further wherein the stem passes through the bonnet (Figs. 2, 4) to be securable to an actuated component (Figs. 2, 4) and the bonnet is securable to equipment comprising the actuated component (Figs. 2, 4); and 
wherein the top plate (114, Fig. 4; 12, Fig. 2) is adapted to be unsecured (ex. via 120, Fig. 4; via 20, Fig. 2) from the housing without the stem being unsecured from the actuated component, and further wherein the housing is adapted to be unsecured from the bonnet (note 120, Fig. 4; note 20, Fig. 2) without the stem being unfastened from the actuated component and without the bonnet being unfastened from the actuated component (Figs. 1-4), thereby allowing the actuated component and/or the linear actuator to be disassembled without detaching the linear actuator from the actuated component (Figs. 1-4).
Regarding Claim 2,
further comprising a top shaft (126, Fig. 4) secured to the stem which passes through the top plate to allow for manual control of the linear actuator.
Regarding Claim 3,
further comprising a fluid inlet port (one of 116, 118, Fig. 4; one of 16, 18, Fig. 2) to allow fluid into the sealed cavity.
Regarding Claim 4,
wherein the piston is biased away from the bonnet by a spring (134, Fig. 4; 34, Fig. 2).
Regarding Claim 5,
wherein the piston is biased away from the bonnet by a fluid (via 118, Fig. 4; via 18, Fig. 2).
Regarding Claim 9,
wherein the top plate, the bonnet, and the housing are radially symmetrical in relation to the stem (Figs. 1-4; also Col. 3, line 40-Col. 4, line 22).
Regarding Claim 12,
A linear actuator comprising:
a) a reversible housing (110, Figs. 3-4; also 10, Figs. 1-2) having a first end and a second end, wherein the first end and the second end are open and symmetrical with respect to one another; 
b) a top plate (114, Fig. 4; 12, Fig. 2) securable to the housing at the first end; 
c) a bonnet (112, Fig. 4; 14, Fig. 2) securable to the housing at the second end; 
d) a sealed cavity (Figs. 1-4) formed by the housing, the top plate, and the bonnet when the top plate and the bonnet are secured to the housing; 
e) a piston (122, Fig. 4; 22, Fig. 2) biased away from the bonnet; and 
f) a stem (127, Fig. 4; 26, Fig. 2) secured to the piston, wherein the stem is axially actuated by motion of the piston (Figs. 2, 4), and further wherein the stem passes through the bonnet to be securable to an actuated component (Figs. 2, 4) and the bonnet is directly securable to equipment comprising the actuated component (see 138, Figs. 3-4, ex. Col. 3, lines 43-47; Figs. 1-2, Col. 2, lines 61-63); and 
	wherein the top plate (114, Fig. 4; 12, Fig. 2) or the bonnet (112, Fig. 4; 14, Fig. 2) is adapted to be unsecured (via 120, Fig. 4; via 20, Fig. 2) from the housing without the stem being unfastened from the actuated component, and without the bonnet being unfastened from the actuated component (note for example 140, Figs. 3-4), thereby allowing the actuated component and/or the linear actuator to be disassembled without detaching the linear actuator from the actuated component (Figs. 1-4), and further wherein the housing is adapted to be reattached to the top plate or the bonnet with the first end of the housing and the second end of the housing transposed (via 120, Fig. 4; via 20, Fig. 2; alternatively, Col. 3, line 40-Col. 4, line 22).

Claims 1-7, 9-10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe (US 4271857).
Regarding Claim 1,
A linear actuator comprising:
a) a housing (34, Figs. 1-3) having a first end and a second end, wherein the first end and the second end are open; wherein the first end and the second end are transposable (Figs. 1-3),
b) a top plate (52) securable to the housing at the first end; 
c) a bonnet (20) securable to the housing at the second end, wherein the bonnet is directly secured to an actuated component (with 12, Figs. 1-3)
d) a sealed cavity (Figs. 1-3) formed by the housing, the top plate, and the bonnet when the top plate and the bonnet are secured to the housing; 
e) a piston (36) biased away from the bonnet; and
f) a stem (24) secured to the piston, wherein the stem is axially actuated by motion of the piston (Figs. 1-3), and further wherein the stem passes through the bonnet to be securable to an actuated component (Figs. 1-3) and the bonnet is securable to equipment comprising the actuated component (Figs. 1-3); and 
wherein the top plate is adapted to be unsecured from the housing without the stem being unsecured from the actuated component (please see annotated drawings earlier in this office action, Figs. 1-3), and further wherein the housing is adapted to be unsecured from the bonnet without the stem being unfastened from the actuated component (please see annotated drawings earlier in this office action, Figs. 1-3) and without the bonnet being unfastened from the actuated component, thereby allowing the actuated component and/or the linear actuator to be disassembled without detaching the linear actuator from the actuated component (Figs. 1-3).
Regarding Claim 2,
further comprising a top shaft (24) secured to the stem which passes through the top plate to allow for manual control of the linear actuator.
Regarding Claim 3,
further comprising a fluid inlet port (one of 42, 46) to allow fluid into the sealed cavity.
Regarding Claim 4,
wherein the piston is biased away from the bonnet by a spring (82).
Regarding Claim 5, 
wherein the piston is biased away from the bonnet by a fluid (via 46, ex. Col. 2, lines 60-63).
Regarding Claim 6,
wherein a contact area of the stem and the bonnet functions as a fire seal (with 26, 28; ex. Col. 2, lines 45-49; Col. 3, lines 34-38).
Regarding Claim 7,
wherein a seal between the stem and the bonnet functions as a fire seal (with 26, 28; ex. Col. 2, lines 45-49; Col. 3, lines 34-38).
Regarding Claim 9,
wherein the top plate, the bonnet, and the housing are radially symmetrical in relation to the stem (Figs. 1-3).
Regarding Claim 10,
wherein the stem and the top shaft are a single piece (24).
Regarding Claim 12,
A linear actuator comprising:
a) a reversible housing (34, Figs. 1-3) having a first end and a second end, wherein the first end and the second end are open and symmetrical with respect to one another; 
b) a top plate (52) securable to the housing at the first end; 
c) a bonnet (20) securable to the housing at the second end; 
d) a sealed cavity (Figs. 1-3) formed by the housing, the top plate, and the bonnet when the top plate and the bonnet are secured to the housing; 
e) a piston (36) biased away from the bonnet; and 
f) a stem (24) secured to the piston, wherein the stem is axially actuated by motion of the piston (Figs. 1-3), and further wherein the stem passes through the bonnet to be securable to an actuated component (Figs. 1-3) and the bonnet is directly securable to equipment comprising the actuated component (with 12, Figs. 1-3); and 
 	wherein the top plate or the bonnet is adapted to be unsecured from the housing without the stem being unfastened from the actuated component (please see annotated drawings earlier in this office action, Figs. 1-3), and without the bonnet being unfastened from the actuated component (Figs. 1-3), thereby allowing the actuated component and/or the linear actuator to be disassembled (ex. cap 56 unscrews or above annotated screws or other connections, Figs. 1-3) without detaching the linear actuator from the actuated component, and further wherein the housing is adapted to be reattached to the top plate or the bonnet with the first end of the housing and the second end of the housing transposed (Figs. 1-3).

Claims 1-7, 9-10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akkerman et al. (US 4135547).
Regarding Claim 1,
A linear actuator comprising:
a) a housing (with 3a) having a first end and a second end, wherein the first end and the second end are open, wherein the first end and the second end are transposable;
b) a top plate (with 40) securable to the housing at the first end; 
c) a bonnet (with bonnet assembly B) securable to the housing at the second end, wherein the bonnet is directly secured to an actuated component (with C);
d) a sealed cavity (Figs. 1-3) formed by the housing, the top plate, and the bonnet when the top plate and the bonnet are secured to the housing; 
e) a piston (4) biased away from the bonnet (Col. 10, line 13-Col. 11, line 17); and
f) a stem (1) secured to the piston, wherein the stem is axially actuated by motion of the piston (Figs. 1-3), and further wherein the stem passes through the bonnet to be securable to an actuated component (Figs. 1-5) and the bonnet is securable to equipment comprising the actuated component (Figs. 1-5); and 
wherein the top plate is adapted to be unsecured from the housing without the stem being unsecured from the actuated component (note threads, unscrew action, Figs. 1-4), and further wherein the housing is adapted to be unsecured from the bonnet without the stem being unfastened from the actuated component (note threads, unscrew action, Figs. 1-4) and without the bonnet being unfastened from the actuated component, thereby allowing the actuated component and/or the linear actuator to be disassembled without detaching the linear actuator from the actuated component (note threads, unscrew action, Figs. 1-4). 
Regarding Claim 2,
further comprising a top shaft (with 13) secured to the stem which passes through the top plate to allow for manual control of the linear actuator.
Regarding Claim 3,
further comprising a fluid inlet port (ex. with 21B) to allow fluid into the sealed cavity.
Regarding Claim 4,
wherein the piston is biased away from the bonnet by a spring (ex. Col. 10, lines 55-64).
Regarding Claim 5,
wherein the piston is biased away from the bonnet by a fluid (ex. Col. 10, lines 55-64).
Regarding Claim 6,
wherein a contact area (between B-1 and B-4 in Fig. 2) of the stem and the bonnet functions as a fire seal.
Regarding Claim 7,
wherein a seal (between B-1 and B-4 in Fig. 2) between the stem and the bonnet functions as a fire seal.
Regarding Claim 9,
wherein the top plate, the bonnet, and the housing are radially symmetrical in relation to the stem (Figs. 1-3).
Regarding Claim 10,
wherein the stem and the top shaft are a single piece (Figs. 1-3).
Regarding Claim 12,
A linear actuator comprising:
a) a reversible housing (with 3a) having a first end and a second end, wherein the first end and the second end are open and symmetrical with respect to one another; 
b) a top plate (with 40) securable to the housing at the first end; 
c) a bonnet (with bonnet assembly B) securable to the housing at the second end; 
d) a sealed cavity (Figs. 1-3) formed by the housing, the top plate, and the bonnet when the top plate and the bonnet are secured to the housing; 
e) a piston (4) biased away from the bonnet (ex. Col. 10, line 13-Col. 11, line 17); and 
f) a stem (1) secured to the piston, wherein the stem is axially actuated by motion of the piston (Figs. 1-3), and further wherein the stem passes through the bonnet to be securable to an actuated component (Figs. 1-5) and the bonnet is directly securable to equipment comprising the actuated component (with C, Figs. 1-5); and 
 	wherein the top plate or the bonnet is adapted to be unsecured from the housing without the stem being unfastened from the actuated component (note threads, unscrew action, Figs. 1-4) and without the bonnet being unfastened from the actuated component (note threads, unscrew action, Figs. 1-4), thereby allowing the actuated component and/or the linear actuator to be disassembled without detaching the linear actuator from the actuated component (note threads, unscrew action, Figs. 1-4), and further wherein the housing is adapted to be reattached to the top plate or the bonnet with the first end of the housing and the second end of the housing transposed. (note threads, unscrew action, Figs. 1-4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745